                 Case 2:21-mj-00186-MLP Document 8 Filed 04/01/21 Page 1 of 3




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                              Plaintiff,                 Case No. 21-186 MLP

10          v.                                             DETENTION ORDER

11   DAVID WEAVER,

12                              Defendant.

13

14          Mr. Weaver is charged with conspiracy to possess with intent to distribute

15   methamphetamine, conspiracy to possess with intent to distribute fentanyl, conspiracy to possess

16   with intent to distribute heroin, and possession of a firearm in furtherance of a drug trafficking.

17          On April 1, 2021, the Court held a hearing via a Zoom videoconference, with the consent

18   of Mr. Weaver, due to the exigent circumstances as outlined in General Order 18-20.

19          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

20   based upon the reasons for detention set forth on the record and hereafter, finds: There is therefore

21   a rebuttable presumption of detention pursuant to 18 U.S.C. § 3142(e). Mr. Weaver was not

22   interviewed so very little is known about him. Mr. Weaver poses a risk of nonappearance due to

23   prior history of convictions for escape, failure to appears, violations of supervised release, and

24

25
     DETENTION ORDER - 1
               Case 2:21-mj-00186-MLP Document 8 Filed 04/01/21 Page 2 of 3




 1   warrants. Defendant poses a risk of danger due to the nature of the offense and his criminal history.

 2   Based on these findings, and for the reasons stated on the record, there does not appear to be any

 3   condition or combination of conditions that will reasonably assure the Mr. Weaver’s appearance

 4   at future court hearings while addressing the danger to other persons or the community.

 5          Taken as a whole, the record does not effectively rebut the presumption that no condition

 6   or combination of conditions will reasonably assure the appearance of the Mr. Weaver as required

 7   and the safety of the community.

 8          IT IS THEREFORE ORDERED:

 9          (1)     Mr. Weaver shall be detained pending trial, and committed to the custody of the

10                  Attorney General for confinement in a correction facility separate, to the extent

11                  practicable, from persons awaiting or serving sentences or being held in custody

12                  pending appeal;

13          (2)     Mr. Weaver shall be afforded reasonable opportunity for private consultation with

14                  counsel;

15          (3)     On order of a court of the United States or on request of an attorney for the

16                  government, the person in charge of the corrections facility in which Mr. Weaver

17                  is confined shall deliver Mr. Weaver to a United States Marshal for the purpose of

18                  an appearance in connection with a court proceeding; and

19          (4)     The Clerk shall direct copies of this Order to counsel for the United States, to

20                   counsel for the Mr. Weaver, to the United States Marshal, and to the United

21                   States Pretrial Services Officer.

22   \\

23   \\

24

25
     DETENTION ORDER - 2
             Case 2:21-mj-00186-MLP Document 8 Filed 04/01/21 Page 3 of 3




 1                Dated this 1st day of April, 2021.


                                                       A
 2

 3                                                     MICHELLE L. PETERSON
                                                       United States Magistrate Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     DETENTION ORDER - 3
